                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

CHARLES EDWARD JONES, SR.
ADC #144544                                                                           PLAINTIFF

v.                               Case No. 5:19-cv-00022-KGB

WENDY KELLEY, Director
Arkansas Department of Correction                                                  DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that this

action is dismissed without prejudice. The relief requested is denied.

       So adjudged this 18th day of February, 2020.



                                                   Kristine G. Baker
                                                   United States District Judge
